Judgment reversed and new trial granted before another referee, with costs to appellant to abide event, unless the plaintiff within ten days stipulates to reduce, as of the date of the referee’s report, the damages awarded for use of the plant to the sum of §2,600 and the damages by reason of the additional expense of the stone purchased of the Little Falls Company to the sum of §618.20; in which event the judgment is modified accordingly, and as so modified affirmed, without costs of this appeal to either party. A11 concurred.